This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1685


                                 Voeurn A. Sandberg,
                                      Relator,

                                          vs.

                                     Zaws, Inc.,
                                     Respondent,

                Department of Employment & Economic Development,
                                   Respondent.


                                Filed March 30, 2015
                                      Affirmed
                                  Bjorkman, Judge


                Department of Employment and Economic Development
                                File No. 32724798-3

Voeurn A. Sandberg, Lakeville, Minnesota (pro se relator)

Zaws, Inc., Lakeville, Minnesota (respondent)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent Department of Employment and Economic
Development)

      Considered and decided by Bjorkman, Presiding Judge; Hudson, Judge; and

Reyes, Judge.
                        UNPUBLISHED OPINION

BJORKMAN, Judge

       Relator challenges the unemployment-law judge’s (ULJ) determination that she

was ineligible during the period for which she sought benefits because she was not

available for or actively seeking suitable employment. We affirm.

                                        FACTS

       On June 18, 2014, relator Voeurn A. Sandberg was discharged from her position

as a hair stylist for respondent Zaws, Inc. She subsequently applied for unemployment

benefits.    Respondent Minnesota Department of Employment and Economic

Development (DEED) determined that she was ineligible for benefits because she was

unable to work.1

       Sandberg appealed.     The ULJ conducted an evidentiary hearing.         Sandberg

testified that she is physically able to work but only willing to commute 15 miles because

of childcare and school concerns. Sandberg lives in Lakeville, and stated that the cities

within a 15-mile radius include Apple Valley, Burnsville, Eagan, Farmington, and

Rosemount. The ULJ asked if she was willing to commute to Minneapolis, and she

responded that she was not because of the distance. Minneapolis is approximately 25

miles from Lakeville.

       The ULJ determined that Sandberg was ineligible for benefits between the time of

her discharge and August 7, 2014, because she was not available for or actively seeking


1
  Sandberg has been diagnosed with several medical conditions.            DEED initially
determined that the medical conditions prevented her from working.

                                            2
suitable employment. The ULJ found that Sandberg’s unwillingness to commute more

than 15 miles was “an unreasonable, self-imposed restriction” because suitable

employment included employment beyond a 15-mile radius.               Sandberg requested

reconsideration, asserting that she is willing to work more than 15 miles from her home.

The ULJ affirmed. Sandberg appeals by writ of certiorari.

                                     DECISION

       We review a ULJ’s decision to determine whether it is “(1) in violation of

constitutional provisions; (2) in excess of the statutory authority or jurisdiction of the

department; (3) made upon unlawful procedure; (4) affected by other error of law;

(5) unsupported by substantial evidence in view of the entire record as submitted; or

(6) arbitrary or capricious.” Minn. Stat. § 268.105, subd. 7(d) (2014). We review factual

findings in the light most favorable to the ULJ’s decision and will not disturb them if they

are substantially supported by the evidence. Skarhus v. Davanni’s Inc., 721 N.W.2d 340,

344 (Minn. App. 2006).      But we review issues of statutory interpretation de novo.

Halvorson v. Cnty. of Anoka, 780 N.W.2d 385, 389 (Minn. App. 2010).

       To receive unemployment benefits for a particular week, an applicant must be

“available for suitable employment,” which means being “ready, willing, and able to

accept suitable employment.” Minn. Stat. § 268.085, subds. 1(4), 15(a) (2014). Suitable

employment is defined as “employment in the applicant’s labor market area that is

reasonably related to the applicant’s qualifications.” Minn. Stat. § 268.035, subd. 23a(a)

(2014). “An applicant may restrict availability to suitable employment, but there must be

no other restrictions, either self-imposed or created by circumstances . . . that prevent


                                             3
accepting suitable employment.”      Minn. Stat. § 268.085, subd. 15(a).     Whether an

applicant is available for suitable employment is a question of fact. Goodman v. Minn.

Dep’t of Emp’t Servs., 312 Minn. 551, 553, 255 N.W.2d 222, 223 (1977).

       Sandberg does not challenge the ULJ’s finding that she was only willing to work

within 15 miles of her home. Indeed, her argument is premised on her posthearing

expressed willingness to work beyond a 15-mile radius. But our review is limited to the

record before the ULJ. See Icenhower v. Total Auto., Inc., 845 N.W.2d 849, 857 (Minn.

App. 2014), review denied (Minn. July 15, 2014). And that record shows that Sandberg

restricted her labor market area to within 15 miles of Lakeville.             The ULJ’s

determinations that this self-imposed restriction is unreasonable and that suitable

employment includes work throughout the Twin Cities metropolitan area are consistent

with past decisions of this court. See Work Connection, Inc. v. Bui, 749 N.W.2d 63, 72

(Minn. App. 2008) (stating the Twin Cities metropolitan area was an appropriate labor

market area for an unskilled laborer who lived in the metro), review granted (Minn. June

18, 2008) and appeal dismissed (Minn. July 6, 2009); Preiss v. Comm’r of Econ. Sec.,

347 N.W.2d 74, 76 (Minn. App. 1984) (“A drive of 22 miles does not render an available

position unsuitable.”).

       On this record, we conclude that Sandberg’s unwillingness to look for or accept

work outside of the 15-mile radius is a self-imposed restriction that prevented her from

accepting suitable employment. Such a restriction is explicitly prohibited by statute, and




                                            4
renders her ineligible for benefits during the relevant time period. Minn. Stat. § 268.085,

subd. 15(a).2

       Affirmed.




2
  Because the ULJ’s determination that Sandberg was not available for suitable
employment independently supports the ineligibility determination, we do not need to
address the ULJ’s finding that Sandberg was not actively seeking suitable employment.

                                            5